Citation Nr: 1516432	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a headache disorder, claimed as an undiagnosed illness.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, a depressive disorder, a disorder manifested by anger management problems, and a disorder manifested by decision-making problems, claimed as an undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder, to include a disorder manifested by night sweats, claimed as an undiagnosed illness.

4.  Entitlement to service connection for a jaw disorder, to include as a residual of a bilateral sagittal split osteotomy with advancement, claimed as an undiagnosed illness.

5.  Entitlement to service connection for a disorder manifested by numbness on the left side of the tongue, to include as a residual of a bilateral sagittal split osteotomy with advancement, claimed as an undiagnosed illness.

6.  Entitlement to service connection for a disorder manifested by abdominal pain, to include a left inguinal hernia, claimed as an undiagnosed illness.

7.  Entitlement to service connection for a skin disorder manifested by rashes, to include a genital rash, claimed as an undiagnosed illness.

8.  Entitlement to service connection for hypertension, claimed as an undiagnosed illness.

9.  Entitlement to service connection for a disorder manifested by low back pain, claimed as an undiagnosed illness.

10.  Entitlement to service connection for a disorder manifested by bilateral knee pain, to include bilateral chondromalacia patellae and right knee muscle strain, claimed as an undiagnosed illness and due to asbestos exposure.

11.  Entitlement to service connection for a disorder manifested by bilateral ankle pain, claimed as an undiagnosed illness.

12.  Entitlement to service connection for a disorder manifested by joint pain, to include pain in the shoulders, claimed as an undiagnosed illness.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1985 to September 1985 and served on active duty from April 1986 to September 1997, to include active service in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's service treatment records reflect diagnoses of a bilateral sagittal split osteotomy, possible left inguinal hernia, a genital rash, possible bilateral chondromalacia patellae, and right knee muscle strain.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider these in-service disabilities as part of the issues on appeal.  

Also, in his February 2011 claim, the Veteran asserted that he has a knee disorder due to asbestos in the barracks.

Therefore, the issues are as stated on the first two pages of this remand.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for two examinations but those examinations were canceled by VA due to him moving to another state.  He was never rescheduled for VA examinations, and in July 2011 the AOJ determined that examinations were unnecessary.  Service treatment records reveal diagnoses of a bilateral sagittal split osteotomy with advancement, possible left inguinal hernia, a genital rash, possible bilateral chondromalacia patellae, and right knee muscle strain.  There is a current diagnosis of hypertension, and service treatment records reflect some elevated blood pressure readings.  VA examinations for all issues on appeal are necessary to determine the nature of all claimed disorders.

The Veteran claimed that he started receiving treatment at the Orlando VA Medical Center in April 2009.  Although a June 2010 treatment record from that facility suggests that he started receiving treatment there in June 2010, there may possibly be additional records from that facility that pre-date June 2010.  Moreover, the AOJ only obtained records from the Memphis VA Medical Center and the Memphis (South) VA community-based outpatient clinic from January 2012 to February 2013.  The AOJ should obtain all records from the Orlando VA Medical Center from April 2009 to June 2010 and all records from the Memphis VA Medical Center and the Memphis (South) VA community-based outpatient clinic from June 2010 to January 2012 and from February 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for headaches; psychiatric disorders and symptomology, to include anger management problems and decision-making problems; a sleep disorder, to include night sweats; a jaw disorder; numbness on the left side of the tongue; abdominal pain; a left inguinal hernia; rashes; hypertension; a disorder manifested by low back pain; a disorder manifested by bilateral knee pain, to include bilateral chondromalacia patellae and right knee muscle strain; a disorder manifested by bilateral ankle pain; and a disorder manifested by joint pain, to include pain in the shoulders.  The AOJ should obtain any identified treatment records.  Regardless of the claimant's response, the AOJ should obtain all records from the Orlando VA Medical Center from April 2009 to June 2010 and all records from the Memphis VA Medical Center and the Memphis (South) VA community-based outpatient clinic from June 2010 to January 2012 and from February 2013 to the present.

2.  Thereafter, afford the Veteran an appropriate VA examination or examinations to determine the nature of a headache disorder; an acquired psychiatric disorder, to include bipolar disorder, a depressive disorder, a disorder manifested by anger management problems, and a disorder manifested by decision-making problems; and a sleep disorder; to include night sweats.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners should ask the appellant to provide detailed history of his headache symptomatology; psychiatric symptomatology, to include anger management problems and decision-making problems; and sleep symptomatology, to include night sweats.

As to the headaches, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include complaints of headaches in December 1986 and April 1994 and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

As to the psychiatric symptomatology, to include anger management problems and decision-making problems, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

For any sleep symptomatology, to include night sweats, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

3.  Afford the Veteran an appropriate VA examination to determine the nature of a jaw disorder, to include as a residual of a bilateral sagittal split osteotomy with advancement, and a disorder manifested by numbness on the left side of the tongue, to include as a residual of a bilateral sagittal split osteotomy with advancement.  The claims folder is to be made available to the examiner to review.  The examiner should ask the appellant to provide detailed history of his jaw symptomatology and numbness of the tongue.

As to jaw symptomatology, to include complaints of a locked jaw, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include post-injection soreness in the jaw in May 1987, a bilateral sagittal split osteotomy with advancement in June 1996, and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

As to the numbness of the tongue, the examiner should offer an opinion as to the etiology of that symptom, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include a bilateral sagittal split osteotomy with advancement in June 1996 and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

4.  Afford the Veteran an appropriate VA examination to determine the nature of his abdominal pain.  The claims folder is to be made available to the examiner to review.  The examiner should ask the appellant to provide detailed history of his abdominal pain.

As to the abdominal pain, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include the assessment in May 1989 of a possible left inguinal hernia, an in-service complaint of gastrointestinal upset, and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

5.  Afford the Veteran an appropriate VA examination to determine the nature of a skin disorder.  The claims folder is to be made available to the examiner to review.  The examiner should ask the appellant to provide detailed history of his skin symptomatology.

As to skin symptomatology, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include an infected sebaceous cyst or furuncle of the upper abdomen in April 1988; rashes on forearm, hips, thighs, back, and knees in September 1996; a genital rash in September 1996; and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

6.  Afford the Veteran an appropriate VA examination to determine the nature of his hypertension.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of hypertension. 

The examiner must opine on whether it is at least as likely as not that the hypertension had its onset during a period of active service, or is related to any event or injury in service, to include in-service elevated blood pressure readings and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

7.  Afford the Veteran an appropriate VA examination to determine the nature of a disorder manifested by low back pain; a disorder manifested by bilateral knee pain, to include bilateral chondromalacia patellae and right knee muscle strain; a disorder manifested by bilateral ankle pain; and a disorder manifested by joint pain, to include pain in the shoulders.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners should ask the appellant to provide detailed history of his pain symptomatology, to include joint pain.

As to the low back pain, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include parachute jumps and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

As to the bilateral knee pain, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include parachute jumps, exposure to asbestos in barracks in 1986, a strained muscle in the right knee in November 1986, possible bilateral chondromalacia patellae in July 1988, a right knee scar noted during a December 1991 periodic physical examination, and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

As to the bilateral ankle pain, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include parachute jumps and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

As to all other joint pains, to include bilateral shoulder pain, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically comment whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service, to include parachute jumps and service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

8.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




